Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
Response to Amendment
3.	In response to the office action mailed on 06/02/2022, applicant filed an amendment on 08/02/2022, amending claims 37-40.  Claims 1-20 are cancelled.  Claims 21-36 are withdrawn by applicant.  The pending claims are 37-40. 
Response to Arguments
4.	Applicant’s arguments with respect to claims 37-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the prior art of record does not teach processing the EEF signal to determine a detection threshold value, mean, and standard, and a parameter indicating a range of adjustment of the detection threshold value.
	The examiner notes that by claiming “processing the EEF signal to determine a detection threshold value, mean, and standard, and a parameter indicating a range of adjustment of the detection threshold value”, it is unclear whether applicant intends this limitation to be part of the claims because it is merely a recitation of an intended result which does not receive patentable weight.  Appropriate correction is required.
Furthermore, Washio teaches determining a range of adjustment of the detection threshold value, see [0058] - [0059], wherein the threshold the adjustment unit adjusts the detection threshold value THw to a value within an adjustment range, i.e., such that TH1 < THw <TH2.  
As per the rest of the claims, and combinations of prior art reference, applicant has no further arguments beside the ones mentioned above.  Therefore, all the combinations of prior art reference mentioned above are valid, and all other claims are rejected for the same reasons as set above. 

 Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20090254341) in view of Claussen (US 20110261983), and further in view of Washio (US 20130173267).
As per claim 37, Yamamoto teaches a feature computation circuit configured to receive an analog signal wherein the feature computation circuit produces an energy entropy feature (EEF) signal ([0047] and Fig. 2, the entropy calculating unit 106 calculates a normalized spectral entropy value); and 
an adaptive circuit coupled to the feature computation circuit wherein the EEF signal is processed to determine a detection threshold value ([0048]- [0050], wherein the normalized spectral entropy value is processed to determine a threshold value).
Yamamoto teaches using a predetermined threshold ([0049]).  Yamamoto does not explicitly disclose processing the EEF signal to determine a detection threshold value, mean, and standard, and a parameter indicating a range of adjustment of the detection threshold value.
Claussen in the same field of endeavor teaches determining a classification threshold based on generated first and second noise features ([0018]).  The generated noise features are estimated based on a produced entropy measure of a normalized spectral noise power evaluated from a received audio signal ([0024]).  Claussen also, teaches determining standard deviation as evidenced by paragraph [0106].  The mean may not be explicitly recited.  However, it is necessarily determined, as the standard deviation is a statistic that measures the dispersion of a dataset relative to its mean.  Therefore, it would have been obvious at the time the application was filed to use Claussen’s above feature with the system of Yamamoto, in order to provide efficient system that adapt with new noise conditions.
As to determining a range of adjustment of the detection threshold value, Claussen teaches determining a detection  threshold range, 0<th<1 ([0057]) . Furthermore, Washio in the same field of endeavor teaches determining a range of adjustment of the detection threshold value, see [0058] - [0059], wherein the threshold adjustment unit adjusts the detection threshold value THw to a value within an adjustment range, i.e., such that TH1 < THw <TH2.  Therefore, it would have been obvious at the time the application was filed to use the Washio’s fearture of determining the adjustment range of the detection threshold with the system of Yamamoto in view of Claussen, in order to enhance accuracy in recognizing voices with feature values difficult to accurately distinguish as in spoken words in a dialogue (Washio, [0004]).

As per claim 38, Yamamoto teaches detection circuit configured to receive the detection threshold value wherein the detection circuit determines whether a detection threshold has been met ([0048]- [0050], wherein the normalized spectral entropy value is processed to determine the speech likelihood value, and determine whether the speech likelihood value is larger than a threshold or not).
As per claim 39, Yamamoto teaches a voice activity shutdown circuit configured to receive the detection threshold value wherein the voice activity shutdown circuit determines whether the EEF signal is a human voice or not ([0050], in the case where the speech likelihood value LR is larger than the threshold value 8 (step S210: Yes), the judging unit 110 judges that the frame that corresponds to the calculated characteristic vector is a speech frame (step S211). On the contrary, in the case where the speech likelihood value LR is not larger than the threshold value 8 (step S210: No), the judging unit 110 judges that the frame that corresponds to the calculated characteristic vector is a non-speech fran1e (step S212).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20090254341) in view of Claussen (US 20110261983), and further in view of Yeldener (US 2013/0024193).
Yamamoto in view of Claussen does not explicitly disclose a fast tracking filter circuit configured to receive the EEF signal and detect a rising edge of the EEF signal; and a peak hold tracking filter circuit configured to receive the EEF signal and detect a falling edge of the EEF signal.  Yeldener in the same field of endeavor teaches detecting rising and falling edges of speech signal powers, see [0057], [0065]- [0067].  Therefore, it would have been obvious at the time the application was filed to use Yeldener’s feature of detecting rising and falling edges of speech signal powers with the system of Yamamoto in view of Claussen, in order to enhance detected voice signal processing and increase users satisfaction by providing high quality audio signals.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659